 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11    JAMES HAMPTON,                 )      Case No. CV 16-4602-DDP (SP)
                                     )
12                       Plaintiff,  )
                                     )      ORDER ACCEPTING REPORT AND
13                  v.               )      RECOMMENDATION OF UNITED
                                     )      STATES MAGISTRATE JUDGE
14    J. CURIEL, et al.,             )
                                     )
15                       Defendants. )
                                     )
16                                   )
                                     )
17   _____________________________ )
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
20 Complaint, records on file, and the Report and Recommendation of the United
21 States Magistrate Judge. Plaintiff’s written Objections, which plaintiff has titled
22 “Motion in Response to Report and Recommendation of United States Magistrate
23 Judge,” have not resulted in a revision to the Recommendation. The Court accepts
24 the findings and recommendation of the Magistrate Judge.
25 //
26 //
27 //
28 //
 1        IT IS THEREFORE ORDERED that defendants’ Motion to Dismiss (docket
 2 no. 37) is granted; and Judgment will be entered dismissing the Second Amended
 3 Complaint and this action without leave to amend.
 4
 5 Dated: April 16, 2019
 6
                                        _______________________________
 7
                                        HONORABLE DEAN D. PREGERSON
 8                                      UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
